Citation Nr: 0109017	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  91-37 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for 
osteoarthritis of the right knee with a total knee 
arthroplasty, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from September 
1960 to June 1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions by the Department of Veterans' 
(VA), regional office (RO) located in St. Petersburg, 
Florida. 

This case was most recently before the Board in January 1996.  
At that time the Board granted a compensable rating of 
10 percent for the residuals of a stab wound with partial 
resection of his small bowel and denied a disability 
evaluation greater than 10 percent for his service-connected 
residuals of a stab wound to Muscle Group XIX, including a 
laparotomy scar.  Additionally, the Board remanded to the RO 
for further evidentiary development the issues of entitlement 
to an increased rating for the veteran's service-connected 
right knee disability, entitlement to service connection for 
post-traumatic stress disorder (PTSD), and entitlement to a 
total rating based on individual unemployability.  

A review of the record indicates that the RO has not 
implemented the Board's grant of 10 percent for the 
service-connected residuals of a stab wound with partial 
resection of the small bowel.  This matter is referred to the 
RO for appropriate action.

Subsequently, the RO granted service connection for PTSD 
currently rated as 100 percent disabling, granted an 
increased rating from 10 percent to 30 percent, for the 
service-connected osteoarthritis of the veteran's right knee 
with a total knee arthroplasty, and a total rating based on 
individual unemployability. 

In October 1999 statement, the veteran reported, in effect, 
that he was satisfied with the current rating on his PTSD 
claim but that he remained in disagreement with the denial of 
his claim for a disability evaluation greater than 30 percent 
for his service-connected right knee disability.  Thus, the 
issue remaining before the Board in appellate status is as 
stated on the title page of this decision.  

A hearing was convened in December 2000 by the undersigned 
Member of the Board in Washington D.C.  At that time a 
private attorney indicated that the veteran was unable to 
attend the hearing due to his disabilities.

The Board finds that the evidence, to include the recent VA 
examination and the statements from the private attorney, 
raises the issues of entitlement to service connection for 
residuals of a broken toe, right ankle, and right shoulder 
disabilities.  These issues are referred to the RO for 
appropriate action. 

It is unclear from a of the transcript of the December 2000 
hearing, whether the veteran is raising an issue of 
entitlement to additional right knee disability under the 
provisions of 38 U.S.C.A. § 1151 (West 1991).  The RO is 
requested to clarify this matter.  


REMAND

In November 1998 the veteran executed a Power of Attorney in 
favor of the Disabled American Veterans.  In May 2000, while 
the case was pending at the Board, a private attorney 
submitted submitted a Power of Attorney executed in April 
2000.  During the December 2000 hearing before the 
undersigned, the veteran submitted additional evidence 
including a statement from the service organization dated in 
December 2000.  The Board finds that this matter should be 
clarified.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The RO has rated the veteran's service-connected right knee 
osteoarthritis with a total knee arthroplasty as 30 percent 
disabling under the appropriate diagnostic code which 
evaluates impairment resulting from knee replacements.  
According to this diagnostic code, a 100 percent rating will 
be awarded for the one-year period following the implantation 
of the prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055 
(2000).  Thereafter, chronic residuals consisting of severe 
painful motion or weakness in the affected extremity warrant 
the assignment of a 60 percent disability evaluation.  Id.  
Intermediate degrees of residual weakness, pain, or 
limitation of motion will be rated by analogy to diagnostic 
codes 5256 (ankylosis of the knee), 5261 (limitation of 
extension of the leg), or 5262 (impairment of the tibia and 
fibula).  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2000).  
The minimum rating for residual knee pathology following an 
implantation of a prosthesis is 30 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (2000).  

The Court has held that, when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered.  DeLuca 
v. Brown, 8 Vet.App. 202 (1995).  The examinations upon which 
rating decisions are based must adequately portray the extent 
of the functional loss due to pain "on use or due to flare-
ups."  Id.  

During the December 2000 hearing, the private attorney 
asserted that the recent VA examinations of the veteran's 
right knee were inadequate for rating purposes.  The attorney 
noted that these examinations did not address the provisions 
of 38 C.F.R. §§ 4.40 and 4.45.  The Board concurs.  Thus, the 
Board finds that a thorough and contemporaneous examination 
is required to comply with the requirements set forth in the 
DeLuca case.  The attorney also raised the issue of service 
connection for shortening of the right lower extremity.  The 
Board finds that this issue is intertwined with the issue in 
appellate status and must be adjudicated by the RO.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

During the hearing the attorney stated that the veteran has 
been receiving treatment for his service-connected right knee 
disability at the VA Medical Center (VAMC) in Miami, Florida 
for the past 10 years.  The attorney asserted that the 
complete records are not on file and requested that all 
available, previously unobtained records of right knee 
treatment that the veteran has received at this medical 
facility since the April 1995 surgery on this joint be 
obtained and associated with his claims folder.  The attorney 
requested a copy of these medical records.  It is unclear 
from a review of the record whether the complete records from 
the Miami VAMC since his April 1995 surgery are on file. 

Accordingly, this case is REMANDED for the following:

1.  It is requested that the RO contact 
the veteran in order to identify his 
current representative in this claim.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all 
previously unobtained VA and private 
medical records regarding recent 
treatment that he has received for his 
service-connected right knee disability.  
Copies of all such available records 
should be associated with the veteran's 
claims folder.  

4.  The RO should request the VAMC in 
Miami, Florida to furnish copies of all 
records of treatment for the right knee 
disability covering the period from April 
1995, including the April 1995 right knee 
surgical reports, to the present.  

5.  Thereafter, the RO is requested to 
furnish the veteran's attorney, if 
confirmed as the representative, a copy of 
the requested medical records regarding 
treatment of the right knee from the VAMC 
in Miami, Florida covering the period from 
April 1995 to the present.

6.  It is requested that the RO schedule 
the veteran for a VA examination by an 
orthopedist for the purpose of 
ascertaining the severity of his service- 
connected right knee disability.  The 
examination should include all necessary 
tests and studies, including X- rays.  The 
examiner must be afforded an opportunity 
to review the veteran's claims file and 
Remand prior to the examination. The knee 
should be examined for limitation of 
motion. The examiner should be requested 
to note the normal ranges of motion of the 
knee.  The examiner is also requested to 
measure both of the veteran's legs.  

The examiner should be requested to 
determine whether the knee exhibit 
weakened movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the knee 
is used repeatedly over a period of time. 
See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The examiner should specify 
whether there is arthritis and/or 
instability involving the right knee.

The examiner is asked to express an 
opinion as to whether the residuals of a 
right knee arthroplasty are manifested by 
severe painful motion or weakness in his 
right leg.  If not, whether the veteran 
has intermediate degrees of residual 
weakness, pain, or limitation of motion 
and, if so, to what extent.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5055 
(2000).  If shortening of the right lower 
extremity is diagnosed, the examiner 
should indicated whether it is related to 
the surgery on the right knee. 

7. Thereafter, the RO is requested to 
adjudicate the issue of service connection 
for shortening of his right lower 
extremity on a secondary basis, to include 
consideration of Allen V Brown, 7 Vet. 
App. 430 (1995).  If the benefit sought is 
not granted, the veteran and his 
representative should be notified of that 
decision and of his appellate rights.

8.  The RO should then re-adjudicate the 
issue in appellate status.  The RO is 
requested to consider whether separate 
evaluations are warranted under Diagnostic 
Codes 5257 and 5010.  See, VAOPGCPREC 23-
97 and VAOGCPREC 9-98. 

8.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues currently on appeal as well as 
a summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



